IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                    NO. WR-83,568-01


                     EX PARTE DEREK PAUL RAY, SR., Applicant



                       ORDER PURSUANT TO TEXAS RULE OF
                          APPELLATE PROCEDURE 9.10


       Per curiam.

                                          ORDER

       This cause is before this Court on application for writ of habeas corpus from trial

court case number W96-51596-I(A) in the Criminal District Court No. 2 of Dallas

County.

       The Clerk of this Court has discovered sensitive data in the record, namely: the

name of the complainant who was a minor TEX . CODE CRIM . PROC. art 57.02(h). T EX. R. A PP.

P. 9.10(a). Pursuant to Texas Rule of Appellate Procedure 9.10, the Clerk sought a ruling

from the Court and thereafter notified the parties. The Court now orders the Clerk of this

Court to redact or seal the discovered sensitive data from the records identified and listed
                                                                           Rule 9.10 Order - 2

below. The Court further orders the trial court clerk, the clerk of the court of appeals, or

any entity or individual possessing the following documents to redact or seal the

documents pursuant to this order:




       1. Clerk’s Record




Filed: January 25, 2016

Do not publish